Citation Nr: 0519141	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to service connection for dementia and 
Alzheimer's disease for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 1999 rating decision, the RO denied 
entitlement to service connection for dementia due to head 
trauma and end-stage Alzheimer's disease, finding that the 
veteran's claim was not well grounded.  The appellant' acting 
as fiduciary to her husband, filed a notice of disagreement 
to the denial of service connection in January 2000 and 
perfected the appeal by the submission of a substantive 
appeal in March of that year.  

The veteran died in January 2001 and the appellant initiated 
a claim for service connection for the cause of the veteran's 
death.  The RO denied this claim in a May 2001 rating 
decision.  The appellant also initiated and perfected an 
appeal with respect to this claim.  

The veteran provided testimony at a Travel Board hearing in 
July 2003.  A transcript of these proceedings has been made a 
permanent part of the veteran's record.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its February 2004 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran in this case had a medical history remarkable for 
a head injury in the 1940s while on active duty.  This injury 
occurred as a result of an airplane crash.  After his 
separation from service in the 1950s, the veteran sustained a 
head injury in a motorcycle accident and as reported was 
unconscious for 12 days.  The record shows that as early as 
the February 1964 VA examination, the veteran was noted to 
have chronic brain syndrome associated with trauma.  Reports 
of private treatment show that in the late 1980s, he was 
noted to have mild dementia.  Possible Alzheimer's disease 
was suggested in the 1990s.  

A January 1999 VA examination report reflects that the head 
traumas sustained in 1940s and 1950s accidents could be 
contributed to factors in his dementia.  The Board observes 
that no medical opinion has been provided regarding the 
medical probability that the inservice head injury caused the 
dementia.  In view of the foregoing, this case is remanded to 
the RO for the following actions:  

1.  Arrange for a review of the veteran's 
clinical records by an appropriate 
physician who is to provide an opinion, 
based upon her or his review of the 
record, as to whether the veteran's 
dementia or Alzheimer's disease was 
associated with head trauma sustained in 
his military service.  

In particular, the examiner is asked to 
answer the following question: 

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's dementia with 
Alzheimer's disease was causally related 
to the veteran's military service?  The 
clinical basis for the opinion should be 
set forth in detail.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

